Citation Nr: 0842361	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for patello-femoral 
syndrome, left knee, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for hypertension, to 
include as due to his service connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973 
and November 1990 to August 1991 (including service in 
Southwest Asia from January 1991 to May 1991).  He also 
served in the National Guard. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and August 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran presented testimony at an 
RO hearing in November 2005.  A transcript of the hearing is 
associated with the veteran's claims folder.  These matters 
were remanded in November 2007 for further development.  


FINDINGS OF FACT

1.  Patello-femoral syndrome of the left knee was not 
manifested during the veteran's active duty service or for 
several years after service, nor is it otherwise related to 
service.

2.  A lumbar spine disability was not manifested during the 
veteran's active duty service or for several years after 
service, nor is it otherwise related to service.

3.  COPD (diagnosed as chronic bronchitis) was manifested 
during the veteran's active duty service; the currently 
diagnosed COPD is therefore causally related to service.

4.  There is no medical diagnosis of current chronic 
hypertension. 


CONCLUSIONS OF LAW

1.  Patello-femoral syndrome, left knee, was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

2.  A lumbar spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  COPD was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.317 (2008).

4.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with VCAA notice pertaining to 
the first three issues in April 2005, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were  subsequently readjudicated in October 2006 and 
June 2008 supplemental statements of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The RO also provided the appellant with VCAA notice 
pertaining to hypertension in April 2005, which was prior to 
the initial adjudication in August 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
subsequently provided the veteran with a March 2006 
correspondence that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in June 2003 and March 2008, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): an undiagnosed illness; the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service- connection. 38 
C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. 
§ 3.317(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  "A veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail." Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Left knee
The Board notes that first evidence of a knee injury is an 
Army National Guard medical report dated June 1989.  The 
veteran injured his left knee while playing volleyball.  The 
disability was manifested by pain and swelling; and he was 
diagnosed with a strained medial collateral ligament.  A July 
1989 treatment note reflects that he was to continue with 
crutches and left knee immobilization.  In April 1991, the 
veteran once again complained of a swollen left knee joint 
and stiffness of two weeks duration.  He reported that he had 
injured the knee three years ago.  The veteran's April 1991 
separation examination yielded normal findings.  Examinations 
conducted in April 1994, January 1996, and January 1998 also 
yielded normal results.  Moreover, in conjunction with each 
examination, the veteran completed a Report of Medical 
History in which he indicated, by checked box, that he did 
not have a trick or locked knee, or swollen or painful 
joints.     
  
Private treatment reports reflect that the veteran sought 
treatment in April 1996 for right knee pain of one month 
duration, and a cyst.  He noticed the injury while clearing 
ice with his foot while ice fishing.  He was diagnosed with a 
degenerative meniscal tear and meniscal cyst.  There is no 
mention of any left knee pain or disability.  

The veteran underwent a VA examination in June 2003.  He was 
diagnosed with chronic left patellofemoral syndrome.  There 
was no opinion regarding whether the disability was related 
to service.

Pursuant to the Board's November 2007 remand, the veteran 
underwent another VA examination in March 2008.  The examiner 
reviewed the claims file in conjunction with the examination.  
The veteran correctly reported that in June 1989, he was 
diagnosed with a strained medial collateral ligament.  The 
injury occurred when someone else fell on top of him and 
against his knee.  The veteran stated that since 2003, he has 
had chronic and daily knee pain that rates 10/10.  The knee 
feels hot (like it is on fire and about to explode).  He also 
complained of painful motion and stiffness.  He denied 
swelling, instability, incapacitating flares, or the use of 
an assistive device.  Examination of the knee revealed normal 
appearance with excellent tone and bulk of the musculature.  
Quad strength was 5/5.  There was no effusion, tenderness, 
instability or valgus deformity, anterior or posterior drawer 
sign, valgus or varus stress, or McMurray's sign.  Extension 
was to 0 degrees without pain.  Flexion was 0-130 degrees 
with pain at 100-130 degrees.  

The examiner diagnosed the veteran with left knee 
degenerative changes.  She noted that the veteran had minimal 
knee problems while he was in service, which "could have" 
become worsened over time.  However, she pointed out that the 
veteran is also obese; and that his obesity is "at least as 
likely as not the major player in the deterioration of the 
veteran's left knee."  As such, she opined that "his left 
knee condition is less likely than not secondary to being in 
service."

The Board observes that the veteran's current knee disability 
has been diagnosed as knee patellofemoral syndrome.  Such a 
diagnosis effectively moots consideration of an undiagnosed 
illness theory of service connection under 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  However, it is still for 
consideration whether the veteran's left knee patellofemoral 
syndrome was manifested during service or is otherwise 
related to service.   

The Board acknowledges that the veteran sustained a left knee 
injury in service.  However, examinations dated April 1994, 
January 1996, and January 1998 all were normal (indicating 
that the injury did not result in a chronic disability).  
Moreover, the only competent medical opinion regarding 
whether the veteran's current left knee disability is related 
to his injury in service, specifically weighs against such a 
finding.  

The Board concludes that finds that a preponderance of the 
evidence is against the claim for service connection for 
patellofemoral syndrome, left knee.  As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for patellofemoral syndrome, left knee, to include as due to 
an undiagnosed illness, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Back
The veteran's service medical records show evidence of lower 
back pain, apparently due to an April 1971 motor vehicle 
accident.  The veteran complained of lower back pain from May 
1971 through December 1971.  The service medical records also 
reflect that the veteran suffered from spina bifida (though 
the records specifically opine that the veteran's low back 
pain was not likely due to spina bifida).  

The veteran underwent examinations in February 1978, January 
1982, and May 1984.  All the examinations yielded normal 
findings.  He completed Reports of Medical History in 
conjunction with these examinations, and he denied having 
experienced any recurrent back pain.  

On his April 1991 Report of Medical History, the veteran was 
asked if he experienced recurrent back pain.  The veteran 
handwrote "gone."  However, at his April 1991 examination, 
pain was noted at L4-L5 with forward flexion.  The veteran 
was discharged from service in August 1991.  Private 
treatment reports from Dr. D.W.K. reflect that the veteran 
sought treatment for back pain in August 1993.  He stated 
that he first injured it in July 1993, while doing sit-ups.  
It was a nagging pain until three days ago when he had a 
sudden onset of low back pain.  He was assessed with a low 
back strain.  

The veteran sought treatment for low back pain again in June 
1994; and was diagnosed with congenital stenosis.  He 
underwent spinal decompression and fusion surgery in July 
1994.  A year later, he was not having any problems (per July 
1995 treatment report from Dr. S.H.M.).  He sought treatment 
for back pain again in April 2000, and has had recurrent back 
pain since then.   

The veteran underwent a VA examination in June 2003, where he 
was diagnosed with spinal decompression, L4-5, L5-S1.  The 
examination report did not include an opinion regarding a 
nexus to service.  

Pursuant to the Board's November 2007 Remand, the veteran 
underwent another VA examination in March 2008.  The examiner 
reviewed the claims file in conjunction with the examination.  
The veteran reported that he started having problems with his 
back in approximately 1971.  He stated that he was 
transferred from a destroyer to a cargo ship because the 
destroyer rocked back and forth too much, and it made his 
back worse.  The examiner noted that the veteran sought 
treatment for back pain in July 1993 after having injured his 
back doing sit ups.  In January 19994, he was diagnosed with 
fairly severe congenital spinal stenosis of L4-L5 and to a 
lesser degree, L5-S1.  In July 1994, he underwent a 
multilevel laminectomy and fusion.  At the examination, the 
veteran complained of chronic and daily pain that he rated a 
5/10.  Upon examination, there was excellent tone and bulk of 
the musculature, without paraspinal tenderness or spasm.  
Forward flexion was from 0-70 degrees; extension was from 0-8 
degrees; left and right lateral rotation was from 0-20 
degrees; and left and right flexions were from 0-15 degrees.  
The veteran was diagnosed with a low back sprain, status post 
surgical and degenerative changes.  The examiner opined that 
it is less likely than not that the veteran's current low 
back disability was caused or aggravated by service.  She 
went on to note that the veteran was diagnosed with a low 
back strain and spina bifida occulta in the early 1970s; and 
that 20 years later, he was found to have "severe congenital 
stenosis."  She explained that it is more likely than not 
that what was seen as spina bifida occulta gradually resulted 
in congenital spinal stenosis, and has no relationship to his 
time in service.  

The Board notes that the veteran sustained a back injury in 
April 1971; and was treated through December 1971.  
Examinations dated February 1978, January 1982, and May 1984 
were all normal; and the veteran denied recurrent back pain 
in conjunction with each examination.  His April 1991 
separation examination report indicated pain at L4-L5 with 
forward flexion.  However, on his Report of Medical History, 
he indicated that recurrent back pain was "gone".  In any 
case, this constitutes an approximately 20 year gap between 
his original injury (1971) and separation of service (1991) 
in which the veteran appears to have been symptom-free.  He 
then appears to have injured his back in 1993, while doing 
sit-ups.  

In order to grant or deny service connection, the Board 
needed a competent medical opinion regarding whether the 
veteran's current back disability is related to service 
(specifically, the April 1971 injury that he sustained in 
service).  The only competent medical evidence to address 
this issue specifically weighed against a finding of such a 
nexus.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a lumbar spine disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

COPD
The veteran stated at his November 2005 RO hearing that he 
had some acute respiratory infections during his first period 
of service (from 1969 to 1973); but that he did not have any 
respiratory problems upon his discharge from service.  He 
also stated that he had a chronic cough in 1991.  He 
acknowledged that he was a smoker (he has since quit); but 
that the cough was worse when he was "in country."  He 
neither claimed (nor denied) having been diagnosed with COPD 
while in service.  However, he stated that his COPD flared up 
in September 2003.  He first thought it was a cold; but the 
next morning, he reported that he was rushed to the hospital 
because it was thought that he was having a heart attack.  He 
stated that that is when he was diagnosed with COPD; and he 
hasn't touched a cigarette since.

The service medical records reflect that he underwent an 
entrance examination in April 1969 and was found to have had 
rales in both lung fields.  It does not appear to have been a 
chronic condition, as the veteran underwent normal 
examinations in February 1973, August 1973, February 1978, 
January 1982, May 1984, and August 1988.  He also completed 
Reports of Medical History in conjunction with each 
examination.  Each time he denied having had chronic coughs, 
shortness of breath, etc.  

As the veteran testified, he underwent an examination in 
April 1991 and complained of a chronic cough that was worse 
in country.  The examination showed abnormalities in the 
veteran's lungs and chest in the form of inspiration wheeze 
with cough.  He was diagnosed with chronic bronchitis.  

A private treatment report from Dr. S.H.M. (dated April 1996) 
reflects that there was a wheeze on examination in all lung 
fields.  The veteran stated that he has had that since he was 
a teenager.  

The veteran was diagnosed with COPD in a VA examination 
report dated June 2003.  The September 2003 hospitalization 
represented a flare-up of the condition.  

At the veteran's June 2003 VA examination, he stated that he 
was treated for a respiratory condition and that he had 
pneumonia; and he believed he was diagnosed with bronchitis 
in 1993.  He reported that he has had a mild cough since 
then.  He could walk 2.5 miles at a brisk pace with no 
shortness of breath.  For his physical training in the 
National Guard, he does 2.5 miles in 35 minutes.  He reported 
that he did not have any respiratory problems at the time of 
the examination.  He stated that he has smoked two packs of 
cigarettes per day since he was 12 years old.  Upon 
examination, his pulse oximetry on room air was 97 percent.  
His lungs had marked rales with expiratory wheezes at the 
bases bilaterally.  Pulmonary function tests (PFTs) revealed 
early COPD.  The examiner did not render an opinion regarding 
whether the COPD was related to service.  

Pursuant to the Board's November 2007 Remand, the veteran 
underwent a VA examination in March 2008.  The examiner 
reviewed the claims file in conjunction with the examination.  
The veteran complained of dyspnea on exertion and wheezing.  
He denied fever, night sweats, daytime hypersomnolence, 
cough, and sputum.  He reported a current treatment that 
includes a Flunisolide inhaler twice per day; and an 
Albuterol inhaler four times per day.  He also uses the 
Albuterol inhaler a few extra times if he is going to 
increase his activity.  He denied any acute flares of his 
COPD in the past year.  He acknowledged a prior history of 
tobacco abuse (50 packs/year); but he quit in 2003.  Upon 
examination, heart sounds were regular, without murmur, 
gallop, or displacement of PMI.  Lungs were clear without 
rales, rhonchi, or wheezing.  A resting pulse ox was taken 
and was 94 percent. After a brisk walk, the pulse ox was 
still at 94 percent; but his heart rate went up to 106 beats 
per minute and he was mildly dyspneic (but was able to talk 
in full sentences without difficulty).  He was diagnosed with 
COPD.  The examiner commented that although the veteran's 
COPD was diagnosed during service, it was very likely due to 
tobacco abuse and not due to his time spent in service.  

The Board observes that the veteran's current disability has 
been diagnosed as COPD.  Such a diagnosis effectively moots 
consideration of an undiagnosed illness theory of service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
However, it is still for consideration whether the veteran's 
COPD was manifested during service or is otherwise related to 
service.   

The veteran's April 1969 entrance examination revealed rales 
in both lung fields.  However, it was not considered to be 
disabling.  The veteran later reported (to Dr. S.H.M. in 
April 1996) that he has had a wheeze in all lungs fields 
since he was a teenager.  He underwent normal examinations in 
February 1973, August 1973, February 1978, January 1982, May 
1984, and August 1988.  He also completed Reports of Medical 
History in conjunction with each examination.  Each time he 
denied having had chronic coughs, shortness of breath, etc.  
He was diagnosed with chronic bronchitis upon separation for 
service in April 1991.  He was not diagnosed with COPD until 
June 2003.  

After reviewing the factual background outlined above, the 
Board first finds that the rales noted at the time of 
entrance examination in 1969 cannot reasonably be viewed as a 
finding of COPD which preexisted service.  Military medical 
professionals did not diagnose any chronic respiratory 
disability at that time, and a February 1973 examination was 
normal.  The Board therefore finds that the veteran is 
entitled to the presumption of soundness.  However, there is 
otherwise no persuasive evidence that COPD was manifested 
during the veteran's first period of service which ended in 
1973.  

The record shows that a medical diagnosis of chronic 
bronchitis was made in April 1991 during the veteran's second 
period of active duty service.  COPD was subsequently 
diagnosed in 2003, and a current diagnosis of COPD was also 
reported on examination in 2008.  The March 2008 VA examiner 
has opined that the COPD is more likely due to tobacco use, 
and the record documents tobacco use over the years.  38 
U.S.C.A. § 1103(a) precludes compensation for disability due 
to tobacco use during service.  However, the Board interprets 
38 U.S.C.A. § 1103(b) as nevertheless allowing compensation 
for disability otherwise shown to have been incurred during 
service.  In other words, the fact that the COPD is due to 
tobacco use does not totally preclude compensation if the 
COPD was otherwise first manifested during active duty 
service.  

The Board takes judicial notice of the fact that chronic 
bronchitis and emphysema are medically described as 
components of a more general diagnosis of COPD.  The Board is 
thus left with a factual record which shows that COPD (in the 
form of chronic bronchitis) was first manifested during 
active duty service.  Regardless of the cause of the COPD, 
service connection is warranted as incurred during service. 

Hypertension
The veteran alleges that he suffers from hypertension, which 
may be secondarily related to medications that he is taking 
for service connected hypothyroidism.  

The Board notes that a November 2004 outpatient treatment 
report reflects an assessment of "Minor hypertensive 
changes.  Patient just started [blood pressure] meds.  
Monitor."  However, his blood pressure reading at that time 
was 135/73 (which is within normal limits).  Blood pressure 
readings continued to remain within normal limits.  In March 
2005, his blood pressure was 112/70.  In May 2005, it 
measured 110/70.  In February 2006, it was 134/80.  The 
examiner noted that the veteran had stopped taking blood 
pressure medications and that his blood pressure remained 
normal.  

The veteran underwent a VA examination in March 2008.  The 
examiner noted that since the veteran stopped taking blood 
pressure medications, his blood pressure has ranged from 
110/78 to 142/76 (all within normal limits).  The veteran 
denied any symptoms of hypertension.  She diagnosed him with 
"Hypertension, resolved."  Furthermore, she opined that the 
veteran's prior diagnosis of hypertension was less likely 
than not related to service.  She notes that the veteran is 
an American male who is obese; and that these are two 
prominent risk factors for hypertension.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In this case, the Board finds that the veteran's previous 
diagnosis of hypertensive changes does not constitute a 
current disability.  He is no longer taking blood pressure 
medications; yet his blood pressure has remained within 
normal limits.  Furthermore, he denied any symptoms of 
hypertension.  As such, the Board finds that the 
preponderance of the evidence weighs against the claim.

The Board acknowledges that the March 2008 VA examiner failed 
to provide a nexus opinion regarding secondary service 
connection.  However, in light of the fact that the veteran 
does not have a current hypertension disability, such a nexus 
opinion is not necessary.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hypertension, to include as 
due to (medications taken for) his service connected 
hypothyroidism must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

Entitlement to service connection for COPD is warranted.  To 
this extent, the appeal is granted.  

Entitlement to service connection for patello-femoral 
syndrome, left knee, to include as due to an undiagnosed 
illness, is not warranted.  Entitlement to service connection 
for a lumbar spine disability is not warranted.  Entitlement 
to service connection for hypertension, to include as due to 
his service connected hypothyroidism, is not warranted.  To 
this extent, the appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


